     Case 5:17-cv-00103-C Document 62 Filed 12/19/18            Page 1 of 1 PageID 2042


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION


WEST GAINES SEED, INC.,                          )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )
PEN MILLERS INSURANCE COMPANY,                   )
                                                 )
                      Defendant.                 )   Civil Action No. 5:17-CV-103-C


                                           ORDER

        On this date, the Court considered Plaintiff’s Motion to Disqualify Crenshaw, Dupree &

Milam, LLP, along with Defendant’s Response and Plaintiff’s Reply. The Court finds that said

Motion to Disqualify should be DENIED for the reasons argued in the Response.

        SO ORDERED.

        Dated this 19th day of December, 2018.



                                            _______________________________________
                                            SAM R. CUMMINGS
                                            SENIOR UNITED STATES DISTRICT JUDGE
